Exhibit 10.5
THE J. M. SMUCKER COMPANY
TOP MANAGEMENT SUPPLEMENTAL
RETIREMENT BENEFIT PLAN
(JANUARY 1, 2009 RESTATEMENT)

 



--------------------------------------------------------------------------------



 



THE J. M. SMUCKER COMPANY
TOP MANAGEMENT SUPPLEMENTAL
RETIREMENT BENEFIT PLAN
(JANUARY 1, 2009 RESTATEMENT)
     The J. M. Smucker Company Top Management Supplemental Retirement Benefit
Plan was established effective January 1, 1985, and amended and restated
effective May 1, 1994, for the purpose of supplementing the retirement benefits
of certain officers and other key management employees of The J. M. Smucker
Company and its subsidiaries who are selected to participate in the Plan, and is
intended to provide benefits for career employees of an Employer. The Plan was
again amended and restated in its entirety, effective May 1, 1999, for
individuals who retired, died or entered into pay status on or after August 1,
1998 to reflect the benefit changes made by the May 1, 1999 plan restatement
beginning with the calendar month following the date on which the individual
retired, died or entered into pay status, and was further amended effective
November 1, 2003, as to individuals who retired, died or otherwise terminated
employment as of that date. The Plan has been operated in good faith compliance
with the provisions of Code §409A and the regulations and other guidance
promulgated thereunder. The Company amended and restated the Plan in good faith,
effective January 1, 2005, in order to comply with Code §409A and the
regulations and other guidance promulgated thereunder, and now again amends and
restates the Plan to clarify certain provisions in order to more fully assure
that the Plan is compliant with Code §409A.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
      For the purposes hereof, the following words and phrases shall have the
meanings indicated:
     1.1 The “Plan” means the supplemental retirement benefit plan as set forth
herein, together with all amendments thereto, which Plan shall be called “The J.
M. Smucker Company Top Management Supplemental Retirement Benefit Plan.”
     1.2 The “Company” means The J. M. Smucker Company, an Ohio corporation, its
corporate successors and assigns, or any corporation or any affiliated or
related entity, partnership, proprietorship, limited liability company, with or
into which said corporation may be merged, consolidated or reorganized, or to
which substantially all of its assets may be sold.
     1.3 A “Subsidiary” means any corporation 50% or more of the issued and
outstanding stock of which is owned or controlled by the Company, directly or
indirectly, or any other related entity, including a partnership, a limited
liability company or a sole proprietorship, 50% or more of the interests of
which are owned by the Company either directly or indirectly.
     1.4 An “Employer” means the Company and any Subsidiary.
     1.5 A “Participant” means a key executive of the Company or of a Subsidiary
who is selected from time to time by the board of directors to participate in
the Plan. A Participant’s selection and approval to participate in the Plan
shall be evidenced in writing in the form of a contract between the Participant
and the Company.
     1.6 The “Retirement Plan” means The J. M. Smucker Company Employees’
Retirement Plan.
     1.7 The “Final Average Monthly Salary” of a Participant means the
Participant’s “average monthly base compensation” as provided in the Retirement
Plan but determined using

2



--------------------------------------------------------------------------------



 



the highest aggregate base compensation, management bonuses and Christmas
bonuses received by the Participant during any 60 consecutive full calendar
months of employment prior to the earlier of his retirement or other termination
of employment or the date of any termination of the Retirement Plan. Except as
provided below, for purposes of calculating Final Average Monthly Salary, any
bonus earned by a Participant during a fiscal year of the Company shall be
treated as having been paid to the Participant on the last day of the fiscal
year to which such bonus relates, rather than on the later date of actual
payment to the Participant. Only five (5) consecutive years’ bonuses will be
taken into consideration in determining Final Average Monthly Salary. However,
any bonus paid to a Participant after his termination of employment will be
included in determining Final Average Monthly Salary only if such inclusion
serves to increase his Final Average Monthly Salary; if inclusion of such bonus
would cause his Final Average Monthly Salary to decrease, then such bonus shall
be disregarded and an earlier year’s bonus used in selecting the five
(5) consecutive years’ bonuses to be taken into consideration.
     1.8 A Participant’s “Normal Retirement Date” means the date on which he
attains age 65.
     1.9 The “Social Security Offset Amount” of a Participant means his
estimated monthly Primary Insurance Amount under the federal Social Security Act
as in effect on the day immediately preceding the earlier of his retirement or
other termination of employment or any termination of the Plan; moreover, if
such event occurs before the Participant attains age 62, his estimated monthly
Primary Insurance Amount shall be equal to the amount he would receive at age 62
on the assumption that from and after the date of his retirement or termination
the Participant will receive no further compensation which is treated as wages
for purposes of the Act. Provided, however, if an Employee previously had
incurred a Total Disability and was entitled to receive long-term disability
benefits under any plan maintained by an Employer,

3



--------------------------------------------------------------------------------



 



computation of his monthly Primary Insurance Amount upon subsequent retirement
under the Plan shall be based on the Act in effect on his date of disability
retirement. All estimates hereunder shall be made by the Company, upon the
advice of an actuary, using standards of uniform and non-discriminatory
application.
     1.10 A Participant’s “Monthly Retirement Benefit” means the amount of
monthly benefit to which he is entitled under the terms of this Plan, as
determined in accordance with Article II hereof.
     1.11 The “Years of Service” of a Participant means the Participant’s years
of “benefit service” under the Retirement Plan but determined including any
periods of employment after his Normal Retirement Date. Years of Service shall
include fractional years to the nearest 1/10th year based upon the number of
days since the employment anniversary date.
     1.12 “Actuarial Equivalent” for purposes of determining the single lump sum
equivalent optional form of payment provided in Section 2.6 of the Plan, means
equality in value of the aggregate amounts expected to be received under the
single life annuity payable at the Participant’s date of benefit commencement,
and the single lump sum form of payment and shall be determined using the
following:

  (a)   Mortality Rates shall be based on a 50% male and 50% female unisex blend
of the 1994 Group Annuity Reserve table projected to 2002 using Projection Scale
AA; and     (b)   The Interest Rate shall be the discount rate selected by the
Company for purposes of financial reporting under SFAS No. 87 for the fiscal
year ending on the April 30 prior to the first day of the Plan Year in which the
distribution occurs.

     Actuarial Equivalent for all other purposes under the Plan shall have the
same meaning as provided in the Retirement Plan for purposes other than a single
lump sum equivalent form of payment.

4



--------------------------------------------------------------------------------



 



     1.13 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any lawful regulations or other pronouncements relating thereto.
     1.14 The “Committee” means the Executive Committee of the Company.
     1.15 “Separation from Service” means a separation from service as defined
in Code §409A with the Company and all other related employers of the Company
(as determined under Code §414), which Code §409A is incorporated herein by
reference, generally including the severance of the Employee’s employment
relationship for any reason, voluntarily or involuntarily, and with or without
cause, including without limitation, quit, discharge, retirement, death, leave
of absence (including military leave, sick leave, or other bona fide leave of
absence if the period of such leave exceeds the greater of six (6) months, or
the period for which the Employee’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to the Company and all
such other related employers to a level that is no more than twenty percent
(20%) of its prior level.
     1.16 A “Specified Employee” refers to an individual defined in Code §416(i)
without regard to paragraph (5) of that Section as of the date of the
individual’s Separation from Service determined as provided in Treasury
Regulation §1.409A-1(i).
     1.17 “Totally Disabled” or “Total Disability” means the first to occur of
the following conditions, all as determined in accordance with Code §409A:

  (a)   The Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expect to last for a continuous period
of not less than 12 months; or     (b)   The Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under any plan covering employees of the Employer; or

5



--------------------------------------------------------------------------------



 



  (c)   The Participant has been determined to be totally disabled by the Social
Security Administration.

          Wherever used herein, the masculine pronoun shall include the
feminine, the singular shall include the plural, and the plural shall include
the singular.
ARTICLE II
SUPPLEMENTAL RETIREMENT BENEFITS
      2.1 Vesting and Distribution Events; Separation from Service. In order to
be vested in his Monthly Retirement Benefit hereunder, a Participant must have
ten (10) Years of Service (five (5) Years of Service with respect to death
benefits) or be employed by the Employer on his Normal Retirement Date.
Distribution of vested benefits with respect to a Participant under the Plan,
other than a Grandfathered Benefit, will be payable as set forth herein, based
on the earliest to occur of such Participant’s Separation from Service, death
(to which Article III applies), or Total Disability (to which Section 2.2
applies) or the April 1 following the calendar year in which such Participant
attains age 70-1/2, and provided that if death occurs prior to benefit
commencement, Article III shall also be applicable. (For this purpose, in the
event death or Total Disability causes a Separation from Service, such death or
Total Disability, as applicable, shall be deemed to occur earlier than the
Separation from Service.)
     If Separation from Service is the earliest such event for a Participant,
then the vested Monthly Retirement Benefit shall be paid to such eligible
Participant in an amount determined pursuant to Section 2.3, commencing as of
the first day of the month following the later of his attainment of age 55 or
his Separation from Service, except as such payment may be restricted by
Section 8.15, and shall be payable monthly thereafter in accordance with the
terms of Section

6



--------------------------------------------------------------------------------



 



2.4, in the form of an optional form of benefit elected under Section 2.5 (A),
(B), (C), (D) or (E), or in a single lump sum payment if elected under
Section 2.6, and provided that the Participant’s election is made in accordance
with Section 2.7.
     If the April 1 following the calendar year in which such Participant
attains age 70-1/2 is the earliest such event for a Participant, then the vested
Monthly Retirement Benefit shall be paid to such eligible Participant in an
amount determined pursuant to Section 2.3, commencing as of such April 1, and
shall be payable monthly thereafter in accordance with the terms of Section 2.4,
in the form of an optional form of benefit elected under Section 2.5 (A), (B),
(C), (D) or (E), or in a single lump sum payment if elected under Section 2.6,
and provided that the Participant’s election is made in accordance with
Section 2.7.
     2.2 Totally Disabled. A Participant for whom Total Disability is the first
distribution event described in Section 2.1 shall be eligible for a Monthly
Retirement at his Normal Retirement Date. The Monthly Retirement Benefit shall
be paid to such eligible Totally Disabled Participant in an amount determined
pursuant to Section 2.3, commencing as of the first day of the month following
his Normal Retirement Date, except as such payment may be restricted by
Section 8.15, and shall be payable monthly thereafter in accordance with the
terms of Section 2.4, in the form of an optional form of benefit elected under
Section 2.5 (A), (B), (C), (D) or (E), or in a single lump sum payment if
elected under Section 2.6, and provided that the Participant’s election is made
in accordance with Section 2.7.
     2.3 Amount of Monthly Retirement Benefit. A Participant whose Monthly
Retirement Benefit commences on or after his Normal Retirement Date shall be
eligible for a normal retirement Monthly Retirement Benefit in an amount equal
to:

  (a)   two and one-half percent of his Final Average Monthly Salary multiplied
by his Years of Service, not to exceed 20 years, plus an additional one percent
for each Year of Service after 20 years not to exceed an additional 5 years;
less

7



--------------------------------------------------------------------------------



 



  (b)   100 percent of his Social Security Offset Amount; less     (c)   the
amount of his monthly retirement benefit under the Retirement Plan. In
calculating the amount of the offset under this paragraph (c), benefits
attributable to Participant contributions under the supplemental portion of the
Retirement Plan shall be disregarded. However, benefits attributable to Company
contributions under the supplemental portion of the Retirement Plan, which are
subject to this offset, shall be calculated as those benefits which the
Participant would have been eligible to receive, assuming he had contributed to
the supplemental portion of the Retirement Plan for all periods for which he was
eligible to contribute, regardless of whether such contributions were actually
made or not, less amounts determined under Section 2.3(d); less     (d)   the
annuitized amount based on a hypothetical account balance as a result of the
Company matching contribution added to the J.M. Smucker Company Employee Savings
Plan (the “Savings Plan”). The amount to be offset, if applicable, is shown in
Addendum II.

     A Participant whose Monthly Retirement Benefit commences prior to his
Normal Retirement Date shall be eligible for an early retirement Monthly
Retirement Benefit in an amount determined in the same manner as provided for a
normal retirement Monthly Retirement Benefit, except that the amount determined
in Section 2.3(a) above shall be reduced by one-third of one percent for each
full month by which commencement of payment of the benefit precedes the month
following the date on which the Participant attains age 62.
     2.4 Normal Form of Payment.
     (A) A Participant who becomes eligible to receive a Monthly Retirement
Benefit and who is married at the time payment of his Monthly Retirement Benefit
commences shall receive payment of a reduced benefit in the form of a qualified
joint and survivor annuity that in the event of the Participant’s death would
provide a benefit to the Participant’s surviving spouse equal to 50 percent of
the benefit the Participant was receiving at the time of his death unless a
Participant elects to receive such benefit in the form of a single life annuity,
or an optional form of payment is elected (as provided in Section 2.7) under
Section 2.5 or Section 2.6 of this Plan. To receive a benefit under the

8



--------------------------------------------------------------------------------



 



qualified joint and survivor form of payment, a Participant’s surviving spouse
must be the same spouse to whom the Participant was married at the time payment
of his Monthly Retirement Benefit commenced.
     The present value of the qualified joint and survivor annuity payable to a
Participant hereunder shall be the Actuarial Equivalent of the present value of
the single life annuity otherwise payable to him under the Plan.
     (B) A Participant who becomes eligible to receive a Monthly Retirement
Benefit and who is unmarried at the time payment of his Monthly Retirement
Benefit commences shall receive payment of such benefit in the form of a single
life annuity unless an optional form of payment is elected (as provided in
Section 2.7) under Section 2.5 or Section 2.6 of the Plan. Such Participant
shall receive an unreduced Monthly Retirement Benefit payable for his lifetime,
the last monthly payment being for the month in which his death occurs.
     2.5 Optional Forms of Payment.
     A Participant may elect to receive his supplemental retirement benefit
under one of the following optional forms of payment or in the form of a single
lump sum payment in accordance with Section 2.6, provided that such
Participant’s election is made at the time and in such form as provided in
Section 2.7:
     (A) Option A — 100% Joint and Survivor Annuity. The Participant shall
receive a reduced Monthly Retirement Benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to such reduced

9



--------------------------------------------------------------------------------



 



amount for such beneficiary’s lifetime, the last monthly payment being for the
month in which the death of the beneficiary occurs.
     (B) Option B — 50% Joint and Survivor Annuity. The Participant shall
receive a reduced Monthly Retirement Benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to one-half of such reduced amount for such beneficiary’s
lifetime, the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (C) Option C — 66 2/3% Joint and Survivor Annuity. The Participant shall
receive a reduced Monthly Retirement Benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to two-thirds of such reduced amount for such
beneficiary’s lifetime, the last monthly payment being for the month in which
the death of the beneficiary occurs.
     (D) Option D — 75% Joint and Survivor Annuity. The Participant shall
receive a reduced Monthly Retirement Benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to three-quarters of such reduced amount for such
beneficiary’s lifetime, the last monthly payment being for the month in which
the death of the beneficiary occurs.

10



--------------------------------------------------------------------------------



 



      (E) Option E — Ten-Year Certain and Life Annuity. The Participant shall
receive a reduced Monthly Retirement Benefit payable for his lifetime, with the
continuance after his death to the beneficiary or beneficiaries designated by
him of a monthly benefit equal to such reduced amount for the remainder, if any,
of the ten-year term commencing with the Participant’s beginning payment date.
If any monthly benefit payments remain unpaid upon the death of the survivor of
the Participant and his beneficiary, the remaining payments shall be made to the
estate of such survivor.
     A Participant’s beneficiary may be any person or persons selected by such
Participant with his spouse’s consent. The reduced monthly payments to be made
to a Participant under one of the optional forms of payment provided in
Section 2.5 (A) — (E) shall be in an amount which, on the date of commencement
thereof, is the Actuarial Equivalent of the monthly benefit otherwise payable to
the Participant under the Plan in lieu of which the option was elected, taking
into account the age of the Participant and the age of his beneficiary.
     2.6 Single Lump Sum Form of Payment. A Participant may elect, in accordance
with the provisions of Section 2.7, to receive his supplemental retirement
benefit in the form of a single lump sum payment. The Participant shall receive
a payment in a single lump sum in an amount equal to the Actuarial Equivalent,
determined in accordance with Section 1.12 of the Plan, of the benefit payable
to the Participant at the later of age 55 or the Participant’s actual age at his
date of benefit commencement.
     2.7 Election of Form of Benefit. Elections with respect to Grandfathered
Benefits shall be made in accordance with Addendum I. Each Participant shall
make an election to receive his (Non-Grandfathered Benefits) supplemental
retirement benefit either (1) in the normal form of payment under the Plan as
provided in Section 2.4, or one of the optional forms of benefit provided in
Section 2.5, or (2) as a single lump sum form of benefit under Section 2.6.

11



--------------------------------------------------------------------------------



 



A newly eligible Participant shall make an election within thirty days of first
becoming eligible under the Plan. If a Participant does not file an election
under this Section 2.7, the payment of any Benefit hereunder shall be made in a
single lump sum distribution. Subsequent changes to an election of an
alternative form of distribution, or any election to defer the commencement of
distribution, shall not be effective unless the election satisfies the following
requirements:

  (a)   a change of election will not be effective until at least twelve
(12) months after the date on which it is filed by the Participant with the
Company;     (b)   a change of election with respect to a payment commencing on,
or made on, a specified date may not be filed with the Company less than twelve
(12) months prior to such date;     (c)   a change of election with respect to a
time of payment or a method of payment must provide that the payment subject to
the change be deferred for a period of not less than five (5) years from the
date such payment would otherwise have been made except in the event of a
payment made on account of the Participant’s death or Total Disability; and    
(d)   if a Participant has made an election to receive his benefit in the normal
form of payment provided in Section 2.4 or one of the Actuarially Equivalent
optional forms of benefit provided in Section 2.5, then the election between the
normal form of benefit and among the optional forms of benefit provided in
Section 2.5 may be made at the time of distribution.

     The Company may impose such other restrictions and limitations on
subsequent changes to an election of an alternative form of distribution or any
election to defer the commencement of distribution as it deems appropriate.
ARTICLE III
SURVIVOR BENEFITS
      3.1 If a Participant should die prior to the commencement of benefit
payments under the Plan, no benefits shall be payable under this Plan except as
provided pursuant to this Article III.

12



--------------------------------------------------------------------------------



 



     3.2 If a Participant who has at least five (5) Years of Service should die
prior to the commencement of benefit payments under the Plan, and if the
Participant had a surviving spouse as defined in the Retirement Plan, the
surviving spouse shall be eligible for payments as if the Participant had
effectively elected Option B — 50% Joint and Survivor Annuity described under
Section 2.5 and designated his spouse as his beneficiary, commencing as set
forth in Section 3.3.
     3.3 If a Participant had ten (10) or more Years of Service on his date of
death, his survivor benefit under this Article III shall commence on or after
the later of the month next following his date of death or the month next
following the date on which he would have attained age fifty-five (55). If a
Participant had at least five (5) but less than ten (10) Years of Service on his
date of death, his survivor benefit under this Article III shall commence on the
later of the month next following his date of death or the month next following
the date on which he would have attained age sixty-five (65).
ARTICLE IV
SPECIAL CREDITING
      4.1 Employees who are Participants under the Plan as of its effective date
of January 1, 1985 automatically will be credited with twenty (20) Years of
Service or their actual number of Years of Service, whichever is greater, as of
the date of their retirement or other Separation from Service.
ARTICLE V
ADMINISTRATION

13



--------------------------------------------------------------------------------



 



      5.1 The Company shall be responsible for the administration of the Plan.
The Company shall have all such powers as may be necessary to carry out the
Plan, including the power to determine all questions relating to eligibility for
and the amount of any benefit and all questions pertaining to claims for
benefits and procedures for claim review; to resolve all other questions arising
under the Plan, including any questions of construction; and to take such
further action as the Company shall deem advisable in the administration of the
Plan. The actions taken and the decisions made by the Company hereunder shall be
final and binding upon all interested parties. Claims for benefits and claims
review procedures are provided in Appendix A as attached hereto.
ARTICLE VI
FUNDING
      6.1 Benefits under the Plan shall be paid out of the general assets of the
Employers including any trust or fund created for that purpose.
ARTICLE VII
AMENDMENT AND TERMINATION
      7.1 The Company reserves the right to amend or terminate the Plan at any
time, prospectively or retroactively, through an instrument executed by an
officer pursuant to authorization or ratification by the Board or by any
committee designated by the Board. Notwithstanding any such action, the Company
shall be obligated to pay to all Participants any benefits under the Plan that
are accrued and vested at the date of amendment or termination of the Plan, and
in furtherance thereof, the Company shall be obligated to continue making
payments in amounts determined to any Participant already in pay status or his
beneficiary and to pay benefits to

14



--------------------------------------------------------------------------------



 



remaining vested Participants in amounts no less than the benefits to which any
such Participant or his beneficiary would be entitled hereunder upon Separation
from Service at the time of such amendment or termination regardless of whether
the Participant has attained age 55 at the time of such Separation from Service.
If a trust is being used to fund assets under the Plan and the Plan is
terminated, any excess assets remaining in the trust after the full value of
benefits already accrued to Participants under the Plan has been paid to such
Participants or their beneficiaries shall revert to the Company. Except with
respect to Grandfathered Benefits as defined in Addendum I, in the event the
Plan is terminated, any benefits hereunder shall remain subject to the other
provisions of the Plan regarding distribution, and distribution of such amounts
shall not be accelerated except as otherwise provided in an amendment to this
Plan, and under the circumstances permitted in accordance with Code §409A.
ARTICLE VIII
MISCELLANEOUS
      8.1 Non-Alienation of Retirement Rights or Benefits. Neither the
Participant nor any beneficiary shall encumber or dispose of his right to
receive any payments hereunder, which payments or the right thereto are
expressly declared to be non-assignable and non-transferable. Any payment which
the Company is required to make hereunder may be made, in the discretion of the
Company, directly to the Participant or beneficiary or to any other person for
the use or benefit of such Participant or beneficiary or that of his dependents,
if any, including any person furnishing goods or services to or for the use or
benefit of such Participant or beneficiary or that of his dependents, if any.
Each such payment may be made without the intervention of a guardian. Any
receipt by the payee shall constitute a complete acquittance to the Company with
respect thereto, and the Company shall have no responsibility for the proper
application thereof.

15



--------------------------------------------------------------------------------



 



     8.2 No Employment Guaranteed. Nothing herein contained shall be construed
as a commitment or agreement on the part of any person employed by the Company
or any Subsidiary to continue his employment with the Company or any Subsidiary,
and nothing herein contained shall be construed as a commitment on the part of
the Company or any Subsidiary to continue the employment or the annual salary
rate of any such person for any period, and all Participants shall remain
subject to discharge to the same extent as if the Plan was never put into
effect.
     8.3 Interest of Participant. The obligation of the Company under the Plan
to provide the Participant with benefits hereunder merely constitutes the
unsecured promise of the Company to make payments as provided herein, and the
Participant shall have no interest in, and no lien or prior claim upon, any
property of the Company or of any Subsidiary.
     8.4 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation, any legal or equitable
rights as against the Company, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms of the Plan.
     8.5 No Competition. The right of any Participant, surviving spouse, or
other beneficiary to a supplemental retirement benefit under the Plan will be
terminated, or, if payment thereof has begun, all further payments will be
discontinued and forfeited, in the event the Participant (i) at any time
wrongfully discloses any secret process or trade secret of the Company or any of
its Subsidiaries, or (ii) engages, either directly or indirectly, as an officer,
trustee, employee, consultant, partner, or substantial shareholder, on his own
account or in any other capacity, in a business venture within the ten-year
period following his retirement or termination of employment that the Company’s
board of directors reasonably determines to be competitive with the Company to a
degree materially contrary to the Company’s best interest.

16



--------------------------------------------------------------------------------



 



     8.6 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     8.7 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the United States, and to the extent not preempted
by such laws, the laws of the State of Ohio.
     8.8 Successors and Assigns. The Plan and the obligations created hereunder
shall be binding upon the Company and its successors and assigns.
     8.9 Dishonest Conduct of a Participant. Notwithstanding anything to the
contrary contained in the Plan, if a Participant’s employment with an Employer
is terminated because the Company determines the Participant (i) engaged in
dishonest or fraudulent acts against an Employer, (ii) willfully injured
property of an Employer, (iii) conspired against an Employer, or (iv) disclosed
confidential information concerning an Employer, then no supplemental retirement
benefit shall be payable to the Participant or his surviving spouse under the
Plan.
     8.10 Employment Agreements. The terms of this Plan shall be superseded by
the terms of any Employment Agreement or other Agreement between a Participant
and an Employer. In the event of any conflict between the provisions of this
Plan and any such Agreement, the Agreement shall control.
     8.11 Distribution of Small Amounts. Notwithstanding any provision of the
Plan to the contrary, if, at any time following Separation from Service, the
Actuarial Equivalent value of a Participant’s Monthly Retirement Benefit is less
than $10,000, the Company may elect to distribute such Monthly Retirement
Benefit in a single lump sum payment regardless of the Participant’s election.

17



--------------------------------------------------------------------------------



 



     8.12 Distributions of Amounts in Excess of Code § 162(m). Notwithstanding
any provision of the Plan to the contrary, no amount may be distributed from the
Plan if the Company reasonably anticipates that such amount would not be
deductible under Code §162(m), as determined by the Board of Directors in its
sole discretion, and in accordance with Code §409A and the Treasury regulations
promulgated thereunder.
     8.13 Distributions of Amounts Deemed Includable in Gross Income.
Notwithstanding any provisions of the Plan to the contrary, if, at any time, a
court or the Internal Revenue Service determines that an amount of a
Participant’s benefit hereunder is includable in the gross income of the
Participant and subject to tax, the Board of Directors of the Company may, in
its sole discretion, and in accordance with Code § 409A and the Treasury
regulations promulgated thereunder, permit a lump sum distribution of an amount
equal to the amount determined to be includable in the Participant’s gross
income.
     8.14 Distributions of Amounts in Violation of Securities Laws.
Notwithstanding any provisions of the Plan to the contrary, a payment under the
Plan may be delayed if the Company reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law, in
the Company’s sole discretion, and in accordance with Code §409A and the
Treasury regulations promulgated thereunder, provided that the payment is made
on the earliest at which the Company reasonably anticipates that the making of
the payment will not cause such violation.
     8.15 Six-Month Delay of Distributions to Specified Employees. Under no
circumstances, other than death, will a Participant who is a Specified Employee,
as of the date of the Participant’s Separation from Service, receive a
distribution under the Plan earlier than six (6) months following such
Participant’s Separation from Service; provided that this provision shall not
apply to only distribution of a Grandfathered Benefit.

18



--------------------------------------------------------------------------------



 



     8.16 Compliance with Code §409A. To the extent applicable, it is intended
that this Plan and any accrual of compensation made hereunder comply with the
provisions of Code §409A. This Plan and any accrual of compensation made
hereunder shall be administrated in a manner consistent with this intent, and
any provisions that would cause this Plan or any grant made hereunder to fail to
satisfy Code §409A shall have no force and effect until amended to comply with
Code §409A (which amendment may be retroactive to the extent permitted by Code
§409A and may be made by the Company without the consent of Participants). Any
reference in this Plan to Code §409A will also include any proposed temporary or
final regulations, or any other guidance, promulgated with respect to Code §409A
by the U.S. Department of the Treasury or the Internal Revenue Service. In no
event, however, shall this section or any other provisions of this Plan be
construed to require the Company to provide any gross-up for the tax
consequences of, or payments under, this Plan and the Company shall have no
responsibility for tax or legal consequences to any Participant (or Beneficiary)
resulting from the terms or operation of this Plan.
     The Company hereby adopts this Amendment and Restatement of the Plan
effective as of January 1, 2009.

         
 
  THE J. M. SMUCKER COMPANY    
 
       
 
  /s/ Mark R. Belgya    
 
       
 
  Name: Mark R. Belgya    
 
  Title: Senior Vice President and Chief Financial Officer    
 
       
 
  DATED: December 31, 2010    

19



--------------------------------------------------------------------------------



 



APPENDIX A
CLAIMS PROCEDURE
     Section 1.1 Claims Reviewer. For purposes of handling claims with respect
to this Plan, the “Claims Reviewer” shall be the benefits committee, unless
another person or organizational unit is designated by the Company as Claims
Reviewer.
     Section 1.2 Claims for Benefits. An initial claim for benefits under the
Plan must be made by the Participant or his or her beneficiary in accordance
with the terms of the Plan through which the benefits are provided. Not later
than 90 days after receipt of such a claim, the Claims Reviewer will render a
written decision on the claim to the claimant, unless special circumstances
require the extension of such 90-day period. If such extension is necessary, the
Claims Reviewer shall provide the Participant or the Participant’s beneficiary
with written notification of such extension before the expiration of the initial
90-day period. Such notice shall specify the reason or reasons for such
extension and the date by which a final decision can be expected. In no event
shall such extension exceed a period of 90 days from the end of the initial
90-day period.
     In the event the Claims Reviewer denies the claim of a Participant or the
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.
     Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company (but not
the same person who reviewed the initial

20



--------------------------------------------------------------------------------



 



claim, or subordinate of such person) upon written request therefore submitted
by the claimant or the claimant’s duly authorized representative and received by
the Company within 60 days after the claimant receives written notification that
the claimant’s claim has been denied In connection with such review, the
claimant or the claimant’s duly authorized representative shall be entitled to
review pertinent documents and submit the claimant’s views as to the issues, in
writing. The Company shall act to deny or accept the claim within 60 days after
receipt of the claimant’s written request for review unless special
circumstances require the extension of such 60-day period. If such extension is
necessary, the Company shall provide the claimant with written notification of
such extension before the expiration of such initial 60-day period. In all
events, the Company shat act to deny or accept the claim within 120 days of the
receipt of the claimant’s written request for review. The action of the Company
shall be in the form of a written notice to the claimant and its contents shall
include all of the requirements for action on the original claim.
     In no event may a claimant commence legal action for benefits the claimant
believes are due to the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Appendix A.

21



--------------------------------------------------------------------------------



 



ADDENDUM I
PROVISIONS WITH RESPECT TO
GRANDFATHERED BENEFITS
ARTICLE I
DEFINITION
      1.1 Grandfathered Benefits Defined. “Grandfathered Benefits” or
“Grandfathered Portion” of a Benefit means amounts of Compensation deferred by a
Participant before January 1, 2005 under the Plan to which the Participant had a
legally binding right to be paid, and that right was earned and vested prior to
January 1, 2005. Grandfathered Benefits shall be subject to the rules and
provisions of the Plan in effect on December 31, 2004, as provided in this
Addendum I. The amount of a Participant’s Grandfather Benefit shall be
determined in accordance with the provisions of Code §409A and Treasury
regulation §1.409A- 6 and any additional guidance that may be issued by the
Department of Treasury or the Internal Revenue Service and the provisions of the
Plan and this Addendum I. Section references in this Addendum I are references
to sections of this Addendum I unless otherwise specified.
ARTICLE II
GRANDFATHERED RETIREMENT BENEFITS
      2.1 Grandfathered Benefits Upon Normal Retirement. A Participant who
retires from employment with his Employer on or after his Normal Retirement
Date, or who has left active employment prior to his Normal Retirement Date
under conditions of eligibility for a long-term disability benefit under any
plan maintained by an Employer and is receiving long-term disability benefits on
his Normal Retirement Date, shall be eligible for a normal retirement Monthly
Retirement Benefit as determined under Section 2.3 of the Plan.

22



--------------------------------------------------------------------------------



 



     A Grandfathered Benefit consisting of a normal retirement Monthly
Retirement Benefit shall be paid to an eligible Participant commencing as of the
first day of the month following the month in which he retires, and shall be
payable monthly thereafter in accordance with the terms of Section 2.4, in the
form of an optional form of benefit elected under Section 2.5 (A), (B), (C),
(D) or (E), or in a single lump sum payment elected under Section 2.6, provided
that the Participant’s election is made in accordance with Section 2.7 of this
Addendum I.
     Notwithstanding the foregoing, a Participant who is still employed by an
Employer on the April 1 following the calendar year in which he attains age
70-1/2 shall commence receiving the Grandfathered Portion of his Monthly
Retirement Benefit provided under this Section 2.1 as of April 1 following the
calendar year in which he attains age 70-1/2.
     2.2 Grandfathered Benefits Upon Early Retirement. A Participant who retires
from employment with his Employer at or after age 55, but prior to his Normal
Retirement Date, who has at least ten (10) Years of Service, and who is not
eligible for a short or long term disability benefit under any plan maintained
by an Employer, shall be eligible for an early retirement Monthly Retirement
Benefit as determined under Section 2.3 of the Plan.
     A Grandfathered Benefit consisting of an early retirement Monthly
Retirement Benefit shall be paid to an eligible Participant commencing as of the
first day of the month following the month in which he retires and shall be
payable monthly thereafter in accordance with the terms of Section 2.4, an
optional form of benefit elected under Section 2.5 (A), (B), (C), (D) or (E), or
in a single lump sum payment elected under Section 2.6, provided that the
Participant’s election is made in accordance with Section 2.7 of this Addendum
I.
     2.3 Grandfathered Benefits Upon Termination of Employment. The Plan is
intended to provide benefits for career employees of an Employer. Therefore, a
Participant who terminates his employment with his Employer for any reason other
than death and who is not

23



--------------------------------------------------------------------------------



 



eligible for any retirement benefit under the Plan or a short or long term
disability benefit under any plan maintained by an Employer, shall not be
eligible for any Monthly Retirement Benefit under the Plan, except that such a
Participant, who has at least ten (10) Years of Service, is eligible for a
deferred Monthly Retirement Benefit in an amount determined after his
termination of employment in the same manner as provided for an early retirement
Monthly Retirement Benefit and as determined under Section 2.3 of the Plan.
     A Grandfathered Benefit consisting of a deferred Monthly Retirement Benefit
shall be paid to an eligible Participant commencing as of the first day of the
month following the month in which he attains age 55 and shall be payable
monthly thereafter in accordance with the terms of Section 2.4, an optional form
of benefit elected under Section 2.5 (A), (B), (C), (D) or (E), or in a single
lump sum payment elected under Section 2.6, provided that the Participant’s
election is made in accordance with Section 2.7 of this Addendum I.
     2.4 Normal Form of Payment of Grandfathered Benefits. A Participant who
becomes eligible to receive a Grandfathered Monthly Retirement Benefit and who
is married at the time payment of his Monthly Retirement Benefit commences shall
receive payment of his Grandfathered Benefit in accordance with the provisions
of Section 2.4 of the Plan, provided that a Participant’s election of forms of
optional distribution or of a lump sum distribution as to Grandfathered Benefits
shall be made in accordance with the provisions of the Plan in effect on
December 31, 2004 and this Addendum I.
      2.5 Optional Forms of Payment with Respect to a Grandfathered Benefit. A
Participant may elect to receive his Grandfathered Benefit under one of the
following optional forms of payment or in the form of a single lump sum payment
in accordance with Section 2.6, provided that such Participant’s election is
made at the time and in such form as provided in Section 2.7:

24



--------------------------------------------------------------------------------



 



     (A) Option A — 100% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to such reduced amount for such beneficiary’s lifetime,
the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (B) Option B — 50% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to one-half of such reduced amount for such beneficiary’s
lifetime, the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (C) Option C — 66 2/3% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to two-thirds of such reduced amount for such
beneficiary’s lifetime, the last monthly payment being for the month in which
the death of the beneficiary occurs.
     (D) Option D — 75% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s

25



--------------------------------------------------------------------------------



 



beneficiary survives him, then commencing with the month following the month in
which his death occurs, his beneficiary shall receive a continuing monthly
benefit equal to three-quarters of such reduced amount for such beneficiary’s
lifetime, the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (E) Option E — Ten-Year Certain and Life Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime,
with the continuance after his death to the beneficiary or beneficiaries
designated by him of a monthly benefit equal to such reduced amount for the
remainder, if any, of the ten-year term commencing with the retired
Participant’s beginning payment date. If any monthly benefit payments remain
unpaid upon the death of the survivor of the Participant and his beneficiary,
the remaining payments shall be made to the estate of such survivor.
     A Participant’s beneficiary may be any person or persons selected by such
Participant with his spouse’s consent. The reduced monthly payments to be made
to a retired Participant under one of the optional form of payment provided in
Section 2.5 (A) — (E) shall be in an amount which, on the date of commencement
thereof, is the Actuarial Equivalent of the monthly benefit otherwise payable to
the Participant under the Plan in lieu of which the option was elected, taking
into account the age of the Participant and the age of his beneficiary.
     2.6 Single Lump Sum Form of Payment of Grandfathered Benefit. A Participant
may elect, in accordance with the provisions of Section 2.7, to receive his
Grandfathered Benefit in the form of a single lump sum payment. The retired
Participant shall receive a payment in a single lump sum in an amount equal to
the Actuarial Equivalent, determined in accordance with Section 1.12 of the Plan
payable to the Participant at the later of age 55 or the Participant’s actual
age at his date of employment termination or retirement.

26



--------------------------------------------------------------------------------



 



     2.7 Election of Form of Grandfathered Benefit.
     (a) Each Participant shall make an election to receive his Grandfathered
Benefit either (l) in the normal form of payment under the Plan as provided in
Section 2.4, of the Plan or one of the optional forms of benefit provided in
Section 2.5, or (2) as a single lump sum form of benefit under Section 2.6. Each
Participant may, but shall not be required to change his distribution election
prior to the beginning of each Plan Year, provided that a Participant’ s
election to receive a single lump sum form of benefit pursuant to Section 2.6,
or to change his or her prior election from an election to receive a single lump
sum form of benefit to an election to receive an annuity form of benefit shall
not be valid unless the election is made at least one (1) year prior to such
Participant’s earliest date of distribution of benefits under the Plan. If a
Participant does not file an election under this Section 2.7, the payment of any
Grandfathered Benefit hereunder shall be made in a single lump sum distribution.
     (b) If a Participant has made an election to receive his benefit in the
normal form of payment provided in Section 2.4 or one of the Actuarially
Equivalent optional forms of benefit provided in Section 2.5, then the election
between the normal form of benefit and among the optional forms of benefit
provided in Section 2.5 may be made at the time of distribution.
ARTICLE III
SURVIVOR BENEFITS WITH RESPECT TO GRANDFATHERED BENEFITS
      Grandfathered Survivor Benefits shall be determined and distributed in
accordance with Article III of the Plan, except that “retirement or termination
of employment” shall be substituted for “Separation from Service” in
Article III.

27



--------------------------------------------------------------------------------



 



ADDENDUM II
In January 1, 2008 the Company froze benefit accruals under the Retirement Plan
for participants age 40 and under, and amended the Savings Plan to provide an
enhanced Company matching contribution.
The table below represents the amount to be offset as provided in Section 2.3
(d) of the Plan for Mark Smucker and Paul Wagstaff. The offset represents the
annuitized benefit provided by the enhanced Company match contribution
established January 1, 2008.
The table is based on a hypothetical balance created by a 3% Company match paid
starting January 1, 2008 and made each year until the executive reaches the
retirement ages listed below. This amount assumes yearly increases in CPI of
3.0% and investment earnings of 7.5%. The balance is annuitized using the RP2000
Mortality Table to reflect benefits accruing under the enhanced matching
contribution provided under the Savings Plan without any adjustment projected to
2020 using Scale AA and a 7.5% discount rate.
The assumptions used to determine the hypothetical balances and annuitized
benefits are intended to be long term assumptions. The Company may review these
assumptions and modify them in the future if appropriate. New annuitized benefit
amounts will be determined based on any revised assumptions, replacing the
amounts below.

              Annuitized Value of Additional 3% Savings Plan Match Age  
Annuitized Benefit   Age   Annuitized Benefit 55   $23,491.42   60   $42,614.89
56   $26,564.16   61   $47,806.26 57   $29,970.19   62   $53,580.59 58  
$33,750.02   63   $60,010.02 59   $37,947.97   64   $67,166.35         65  
$75,149.53

28